Citation Nr: 1730825	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  04-03 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to January 30, 2009, and a rating in excess of 50 percent for PTSD from January 30, 2009 to June 14, 2011.

2.  Entitlement to a total disability rating based on individual unemployabilty (TDIU) due to PTSD prior to June 14, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that granted service connection for PTSD and assigned an initial 30 percent rating, effective March 25, 2004.

In a June 2009 rating decision, the Veteran's disability rating for his PTSD was increased to 50 percent, effective January 30, 2009.  This action did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In December 2008, January 2010, May 2011, and May 2012, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.  

The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to January 30, 2009, the preponderance of evidence shows that the Veteran's PTSD more nearly approximated occupational and social impairment with decrease in efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less panic attacks, chronic sleep impairment, and mild memory loss.

2.  From January 30, 2009 to June 14, 2011, the preponderance of evidence shows that the Veteran's PTSD more nearly approximated as occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood with symptoms such as more severe impaired judgment, disturbances in motivation and mood, and difficulty in maintaining effective social relationships; occasional impaired judgment; sleep impairment; reported hallucinations; deficiencies in oral communications and hygiene; and difficulty in establishing and maintaining effective work and social relationships.

3.  From January 30, 2009 to June 14, 2011, the preponderance of the evidence is that the Veteran's service-connected PTSD rendered him unable to secure or follow all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to January 30, 2009, the criteria for an initial rating for PTSD in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  From January 30, 2009 to June 14, 2011, the criteria for a 70 percent rating, but not higher, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);  38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

3.  From January 30, 2009 to June 14, 2011, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Remand Compliance

As noted above the Board has previously remanded the Veteran's claims for additional development on four occasions.  

In December 2008, the Board remanded the Veteran's PTSD claim, in pertinent part, to obtain copies of medical records, to include VA medical records for the period since April 2006.  The Board also directed the RO to contact the Veteran and schedule a VA examination with a psychiatrist or psychologist to determine the current degree of severity of the Veteran's PTSD.  Outstanding medical records were identified with the record and the Veteran was afforded a VA examination in March 2009, with a psychologist to determine the current severity of his PTSD.

In January 2010, the Board remanded the Veteran's PTSD claim for readjudication, noting that the Veteran submitted additional pertinent evidence to support his claim in July 2009, less than 30 days after the issuance of the most recent supplemental statement of the case (SSOC) in June 2009.  In its remand, the Board noted that the Veteran had not waived his right to have this evidence initially considered by the RO.  The RO issued an SSOC in February 2011, which includes a consideration of the evidence that the Veteran submitted in June 2009.

In May 2011, the Board remanded the Veteran's PTSD claim, in pertinent part, to obtain any outstanding medical records and to contact the Veteran to schedule a VA examination to determine the current severity of his PTSD.  Additional medical records were identified with the record and the Veteran was afforded a VA examination in June 2011, to determine the current severity of his PTSD.

And lastly, in May 2012, the Board remanded the Veteran's PTSD claim, in pertinent part, to inform the Veteran of the elements required to establish entitlement to a TDIU based on service-connected PTSD and of the respective duties of VA and the Veteran in obtaining such evidence.  Moreover, the Board directed the RO to readjudicate the Veteran's PTSD claim for an initial rating in excess of 30 percent, prior to January 30, 2009, and a rating in excess of 50 percent prior to June 14, 2011, to include the basis of unemployability, in light of all pertinent evidence and legal authority.  A letter was sent to the Veteran in June 2012 with an enclosure explaining the elements laid out in the remand.  The RO issued an SSOC in March 2016, after readjudicating the Veteran's PTSD claim.

As will be explained below, all of the medical records have been obtained, the requested evidence has been obtained, and the RO has readjudicated the PTSD claim.  Furthermore, the VA examinations are fully adequate, providing findings and opinions regarding the severity of the Veteran's PTSD.  Therefore, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Duty to Notify

VA's duty to notify was satisfied by letters July 2004 and June 2012.  Moreover, the Veteran has appealed with respect to the propriety of the initially assigned rating for PTSD from the original grant of service connection.  Additional notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004); Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service VA treatment records, and lay statements have been associated with the claims file.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5102A(d) (West 2014);  38 C.F.R. § 3.159(c)(4) (2016).  The Veteran was afforded VA examinations in July 2004, March 2006, March 2009, and June 2011.  The examiners on these occasions considered the history of the Veteran's service and past treatment, his reports of symptoms and levels of dysfunction, and performed a comprehensive assessment of the severity and impairment associated with the disorder.  Therefore, the Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so the Board's 'evaluation of the claimed disability will be a fully informed one.'").

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

III.  Increased Rating

The Veteran served as a U.S. Marine Corps combat engineer with service in the Republic of Vietnam.  He was awarded the Purple Heart Medal.  He contends that his PTSD is more severe than is contemplated by the initial and staged ratings and that he is unemployable because of his PTSD.  

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. § Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27 (2016).

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Where there is a question as to which of two ratings to apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, VA will assign the lower rating.  Id.  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

PTSD is rated under 38 C.F.R. § 4.130. Diagnostic Code 9411 (2016).  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the term "such as" in 38 C.F.R. § 4.130 (2016) demonstrates that the symptoms that follow the phrase are not intended to constitute an exhaustive list, but instead are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2016). VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of the disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

A Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), which is more commonly referred to as "DSM-IV"). 

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

The Board notes that while VA is to consider an examiner's classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was fist certified to the Board in April 2007, the previous versions of the regulations including references to DSM-IV apply.  




Factual Background

As set forth in his August 2004 statement in support of claim, the Veteran contends that the July 2004 VA examiner erred when he diagnosed the Veteran's PTSD as subclinical.  The Veteran emphasizes that Dr. G., his private provider, came to a different diagnosis concerning the severity of his PTSD at the same time, as discussed below.  The Veteran further argued that he has been rendered unemployable solely due to PTSD.

The Veteran was previously employed as a railroad foreman, and, as reflected in the Veteran's medical treatment records from the Richmond Veterans Affairs Medical Center (VAMC), and has had difficulty maintaining employment even when he was employed.  The Veteran ceased employment at the railroad in 1994.

In January 2003, the RO denied a claim for service connection for PTSD finding that the evidence of record at that time showed that the Veteran had experienced traumatic events in combat but did not show a diagnosis of PTSD. The RO received the Veteran's petition to reopen the claim in March 2004.  

A February 2004 Richmond VAMC clinical treatment record noted that the Veteran came to the outpatient clinic for a PTSD evaluation.  The examiner reported that the Veteran felt as if he were in Vietnam daily, adding that he slept between five to six hours, occasionally waking up from nightmares about Vietnam.  The Veteran denied irritability, audio-visual hallucinations, and suicidal ideations.

In March 2004, a VA clinical social worker at the Richmond VAMC submitted an opinion letter, which, in pertinent past, described her treatment of the Veteran and how the Veteran's PTSD symptoms have worsened with the on-set of the Iraqi War.  This examiner noted that the Veteran reported that there have been times when he felt so much rage that he felt that he was losing control.  The examiner indicated that the Veteran would continue his individual therapy and resume group therapy in a few months.

In a June 2004 Richmond VAMC mental health outreach outpatient record, a VA physician reported that the Veteran had been evaluated by three VA psychiatrists who opined that the Veteran experienced nightmares and interrupted sleep, but did not meet the criteria for a diagnosis of PTSD.  The examiner also reported that the Veteran was being seen by a private psychiatrist, whose diagnostic impressions and reports are discussed below, who diagnosed PTSD and wrote prescriptions for sertraline and olanzapine.  The examiner mentioned that while the Veteran reported interrupted sleep, nightmares (some about Vietnam), other PTSD symptoms, including flashbacks, numbing, and startle response were not made clear to the examiner.

A July 2004 Richmond VAMC PTSD evaluation report noted that the Veteran began going to the Veteran's Center in 1983, attending twice-monthly groups.  Moreover, the examiner reported that the Veteran has been seeing a private psychiatrist who prescribed Zoloft, Zyprexa, and Trazadone.  The examiner's diagnostic impressions indicated that the Veteran had an anxiety disorder with PTSD traits.  The examiner elaborated by stating that the Veteran's symptoms were subclinical with respect to PTSD, but his anxiety appeared related to his war/combat experiences and, in time, may begin to display the full spectrum of PTSD symptoms.

In July 2004, the Veteran was afforded a VA examination.  The examining psychologist reviewed the Veteran's claims file and noted that as a Purple Heart Medal recipient.  Therefore, the experience of a traumatic event in service is conceded.  The examiner interviewed and evaluated the Veteran, noting that the Veteran had certainly experienced sufficient trauma to meet the criteria for posttraumatic stress.  In this vein, the examiner added that the Veteran reported occasional intrusive thoughts and that these thoughts were worse when he was alone.  Also mentioned were consistent and ongoing dreams that appeared related to the Veteran's wartime experiences.  The Veteran was also reported to think about Vietnam whenever he experienced pain in his arm from his wartime shrapnel wounds.  The examiner also noted that the Veteran's arousal responses included his insomnia and irritability.  The examiner reported startle responses notably that the Veteran stated that he jumps whenever unexpected people enter a room. 
The examiner opined that the Veteran's hypervigilance was exemplified by the fact that the Veteran always sat with his back to the wall.  The examiner's diagnostic impressions indicated that the Veteran did not appear to be evidencing any of the significant avoidance mechanisms displayed in more overt cases of posttraumatic stress disorder; however, this may in part be due to what appears to be some lack of verbal abilities.  Moreover, the Veteran's anxiety appears to be related to war/combat experience and, in time, the Veteran may begin to display a full spectrum of PTSD symptoms, but presently he does not meet the full criteria.

In August 2004, a private psychiatrist, Dr. G., noted that he diagnosed the Veteran with PTSD in June 2003.  Dr. G. stated that the Veteran averaged six to eight nightmares a week and has had a great deal of difficulty with his sleep pattern.  Dr. G. noted that the Veteran had a restricted affect and a definite sense of a foreshortened future; experienced anger and rage over the situation in Iraq; and avoided activities and people.  Dr. G. also noted symptoms of increased arousal included: difficulty falling or staying asleep; irritability or outburst of anger; difficulty concentrating; hypervigilance; and startle response.  Dr. G. found that it was clear that the Veteran's PTSD was affecting all areas of his life, particularly interpersonal relationships, and had been ongoing for longer than one month.  He assigned a GAF score of 40, indicating major impairment in several areas. 

In January 2005, the RO granted service connection for PTSD and assigned a 30 percent rating, effective March 25, 2004.  

In March 2006, the Veteran was afforded a VA examination by a clinical psychiatrist at the Richmond VAMC.  The examiner reviewed the Veteran's medical history and claims file and conducted an in-person interview and evaluation.  The examiner diagnosed PTSD and recommended that the Veteran be accepted for a treatment program.  The examiner noted that the Veteran was taking anti-psychotic and anti-depressant medications, attending group therapy, and individual psychotherapy; however; the effectiveness of this treatment was poor. On examination, the psychiatrist noted the Veteran's reports of nightmares, intrusive thoughts of combat, social isolation, irritability, hypervigilance, difficulty concentrating, insomnia, and exaggerated startle response.  On the other hand, the examiner noted normal speech, thought contend, memory, attention, grooming, mood and affect.  There were no hallucinations or ideations, good judgment and fair insight.  

A second examination was performed by a clinical psychologist who noted substantially the same symptoms and presentations.  The Veteran reported a good relationship with his girlfriend of 20 years and three children.  He reported socializing with a circle of close friends and playing drums in church where he was an active member.  The Veteran also reported that he left his job in 1985 because of a physical disability but would have otherwise continued to work at a job that he enjoyed.  The examiner opined that the Veteran had PTSD symptoms of re-experiencing traumatic events through recurrent recollections, thoughts, perceptions and dreams; persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness through efforts to avoid activities, places, or people that arouse recollections of the trauma; and persistent symptoms of increased arousal through difficulty falling or staying asleep, hypervigilance, and exaggerated startle response.  The examiner noted the report of Dr. G and the GAF score of 40, but the examiner found that the range of social activities and his level of function warranted a GAF score of 65.  The examiner concluded that the Veteran's changes in functional status and quality of life since his last VA examination reflected no deterioration in his symptoms but in fact at least nominal improvement, and, moreover, that his occupational impairment appeared largely due to the physical injuries sustained in combat rather than PTSD symptoms.

In April 2006, the Veteran was sent by referral for psychological testing at the Richmond VAMC.  The examiner reported the results of a Military PTSD Checklist, noting that the Checklist is a self-reporting instrument.  According to the applicable criteria, the Veteran's combined score of 77, being over 50, is considered to be PTSD positive for a military population,  On the day of the testing, a different examiner conducted a PTSD intake consultation.  The examiner reported that the Veteran described that he experienced recurrent and vivid nightmares, frequent intrusive thoughts, flashbacks with auditory and visual hallucinations, reliving of combat experiences, significant sleep and concentration problems, social isolation and withdrawal, hyperarousal, and avoidance behavior related to his military experiences in Vietnam.  The examiner further opined that the Veteran has used repression, denial, intellectualization, and minimization to deal with his anxiety symptomology.  The examiner's diagnostic impressions included PTSD, occupational problems, and other psychosocial and environment problems.

In April 2006, the Veteran was afforded a mental health intake consultation at the Richmond VAMC.  The examiner conducted an in-person interview and evaluation and reported the manifestations of the Veteran's PTSD.  The examiner reported that the Veteran described recurrent and vivid nightmares, frequent intrusive thoughts, flashbacks with auditory and visual hallucinations, reliving of combat experiences, significant sleep and concentration problems, social isolation and withdrawal, hyperarousal, and avoidance behavior related to his military experience in Vietnam.

In a May 2006 opinion letter (received by VA in July 2006), Dr. G. repeated much of what he stated in August 2004, adding that anger was now the Veteran's biggest concern.  Specifically, the Veteran's anger has made relationships tenuous.  Dr. G. added that the Veteran gave examples of his internal rage and his fear that it would explode and he would hurt someone.  Dr. G. concluded by stating that the Veteran's PTSD was affecting all areas of his functioning and has dramatically affected his overall lifestyle.

A January 30, 2009 Richmond VAMC treatment record noted that the Veteran's PTSD symptomatology had worsened.  The examiner noted the Veteran reported flashbacks and exhibited severe stuttering.  In reviewing the Veteran's records, the examiner reported that another examiner had opined that the Veteran had gross anxiety, insomnia, isolative tendencies, ideations of non-existent smells, and fleeting suicidal thoughts.

The Veteran sought treatment for PTSD on 3 additional occasions in 2009.  He complained of intrusive memories of Vietnam on a daily basis, flashbacks, and growing hypervigilance in public.  The Veteran was also reported to have had occasional thoughts of suicide but denied any intent to harm himself.

In March 2009, the Veteran was afforded a VA examination with a clinical psychologist.  The examiner reviewed the Veteran's medical history, Richmond VAMC electronic chart, and claims file.  The examiner provided clinical impressions of PTSD.  The examiner concluded that the Veteran's symptoms were clearly worse than when the examiner saw the Veteran in 2002, and when he was seen by another examiner in 2006.  He further noted that there has been some waxing and waning of the Veteran's symptoms over the years, but at this point they were more severe.  Moreover, the examiner reported that the Veteran was intellectually capable of performing work duties of mild complexity; however, impaired concentration secondary to intrusive thoughts of Vietnam, increasing social withdrawal, and a high level of anxiety were likely to interfere with work efficiency and the ability to interact effectively with supervisors, coworkers, and the public.

In June 2009, the Veteran's sister submitted a letter in which she described the Veteran's reaction to their mother's death.  The Veteran's sister reported that the Veteran discovered his mother's body on the floor.  This discovery, according to the Veteran's sister, triggered the Veteran's isolation and avoidance of anything related to his experiences in Vietnam.  She also reported that the Veteran experienced high levels of anxiety and tension, as well as a loss of long- and short-term memory.  She also stated that on days the Veteran cries like a baby.

In February 2011, the Veteran was seen for a scheduled psychological consultation at the Richmond VAMC.  The clinical psychologist who met with the Veteran noted that the Veteran had been receiving mental health treatment at the Richmond VAMC since at least 2003.  The examiner indicated that he had assessed the Veteran in April 2006, as described above.  The examiner noted that the Veteran continued to experience symptoms such as recurrent and vivid nightmares, frequent intrusive thoughts, flashbacks with auditory and visual hallucinations, reliving of combat experiences, significant sleep and concentration problems, social isolation and withdrawal, hyperarousal, and avoidance behavior.  The examiner concluded that the Veteran's condition appeared stable, marked by significant PTSD symptomology, without suicidal or homicidal ideation, intent, or plan.

Also in February 2011, the medical director of the PTSD program at the Richmond VAMC submitted a letter opinion in which he described the Veteran's PTSD condition since "at least" 2003.  This VA physician noted that he had personally treated the Veteran and followed his PTSD condition for years.  The director provided a clinical opinion of PTSD based on clinical records review and interviews of the Veteran as well as psychometric screening.  The director further stated the Veteran's overall presentation was marked by significant interpersonal, occupational, and social impairment, including deficiencies in work, family relations, judgment, thinking, and mood.  The director also opined that the Veteran's frequent anxiety and depression affected his ability to function independently, appropriately, and effectively.  Moreover, the director stated that the Veteran's condition had not significantly changed despite therapeutic intervention and that it is unlikely that the Veteran's condition would improve in the future.

In June 2011, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's medical history and his claims file.  The examiner noted that the Veteran reported that he was so sad that he cannot stand it; he cried over every little thing; he had thoughts of killing himself but would not carry them out; he cannot get any pleasure from the things he used to enjoy; he cannot get interested in anything; he had less energy than he used to have; he woke up one to two hours early and could not get back to sleep; he had trouble making any decisions and found that he could not concentrate on anything; he was much less interested in sex now; his appetite was much less than before; he was irritable all the time; he was so restless or agitated that it was hard to stay still; he felt that his future was hopeless and would only get worse; and he felt that he was a total failure as a person.  The examiner opined that the Veteran's current psychosocial functioning appeared to be significantly limited both in terms of recreational/leisure activities and socialization.

The examiner also noted that the Veteran exhibited obsessive and ritualistic behavior and appeared to have a problem maintaining personal hygiene, noting that the Veteran had a marked body odor about him.  The examiner's impressions of the in-person interview noted the Veteran's anxiety, stuttering, poor eye contact, and moderately impaired remote and recent memory.  The examiner conducted a Beck Depression Inventory 2 and scored the Veteran at 53, the high end of depression.  The Veteran scored 30 on the Beck Anxiety Inventory, in the severe range.  The examiner explained that scores as high as 53 on the Beck Inventory 2 were very uncommon, even among a clinical population, although it remained unclear if there may have been some degree of symptom exaggeration, maliciously or otherwise.  The examiner's prognosis for the Veteran's improvement of psychiatric condition and impairments in functional status was guarded, noting that the Veteran has been taking major tranquilizers and antidepressants and receiving psychotherapy for years and continued to report significant levels of symptoms of anxiety and depression.  The examiner assigned a GAF score of 48 with deficiencies in judgement, thinking, family relations, work, mood, and with auditory hallucinations.  

The examiner also opined that given the degree of depression and anxiety the Veteran reported, and his difficulties with concentration and memory, it was highly unlikely that he could maintain any employment other than the most basic, non-stressful employment possible.  The examiner stated that the Veteran would require a job in which he could do something largely physical and repetitive, where he would work alone.

The Board further takes note of The American Legion's Written Brief Presentation which supports the Veteran's contentions. 

Analysis

Prior to January 30, 2009

Upon review of the evidence of record, for the period prior to January 30, 2009, the Board concludes that the evidence does not warrant an initial disability rating greater than 30 percent for the Veteran's PTSD.  As noted above, the January 2005 rating decision on appeal granted an initial 30 percent disability rating from March 25, 2004, based upon occupational impairment and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006)

With respect to a higher 50 percent disability rating under Diagnostic Code 9411 under the General Rating Formula, such rating would require occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.

As discussed above, the February 2004 clinical treatment record from the Richmond VAMC reported that the Veteran felt as if he were Vietnam daily, adding that he slept between five to six hours occasionally waking up from nightmares about Vietnam.  The Veteran further denied irritability, audio-visual hallucinations, and suicidal ideations.  One month later, another examiner noted that there have been times when the Veteran felt so much rage that he felt that he was losing control.  However, the board of three VA psychiatrists opined that the Veteran experienced nightmares and interrupted sleep but did not meet the criteria for a diagnosis of PTSD.  A few months later, another VA examiner's diagnostic impressions indicated that the Veteran does not appear to be evidencing any of the significant avoidance mechanisms displayed in more overt cases of posttraumatic stress disorder, noting that this may in part be due to what appears to be some lack of verbal abilities.

The Board places some probative weight on Dr. G.'s August 2004 evaluation in which he nightmares, trouble with his sleep pattern, restricted affect, rage, avoidance of activities and people, difficulty concentrating, and hypervigilance.  Finally, Dr. G. opined that the Veteran's PTSD affected all areas of his life and assigned a very low GAF score.  However, the psychiatrist made no mention of the positive family relationships and activities.  

However, during this period of the appeal, the Board places greater weight on the combined VA examinations and inpatient assessments.  The Veteran was under treatment for several years prior to and during the appeal.  These records show features of intrusive thoughts, nightmares, irritability, and difficulty interacting with others but do not show deficiencies in communication, thought processes, and function.  The level of social impairment reported by Dr. G is inconsistent with the Veteran's reports to VA clinicians of good family relationships, a circle of friends, and activities in a church.  The Veteran reported that he would return to the job that he enjoyed were it not for a physical disability.  Therefore, the Board places greater probative weight on the assessments of his overall social and potential occupational function more consistently reported by the VA clinicians.   A review of the evidence of record shows that for the period prior to January 30, 2009, the Veteran's PTSD caused, at most, moderate symptoms of social impairment, depressed mood and chronic sleep impairment.  

Thus the Board finds that the 30 percent evaluation assigned adequately portrays any impairment that the Veteran experienced due to his PTSD for the period prior to January 30, 2009.  The evidence of record does not indicate flattened affect; circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships, as required for a disability rating of 50 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  As such, the Board concludes that a disability rating greater than the 30 percent assigned for the Veteran's initial rating for PTSD prior to January 30, 2009 is unwarranted.


From January 30, 2009 to June 14, 2011

As discussed above, a January 30, 2009 Richmond VAMC treatment records noted that the Veteran's PTSD symptomatology worsened.  The examiner noted the Veteran reported flashbacks and exhibited severe stuttering.  Reviewing the Veteran's records, the examiner reported that another examiner had opined that the Veteran had gross anxiety, insomnia, isolative tendencies, sensing smells, and fleeting suicidal thoughts.  The RO raised the Veteran's rating from 30 to 50 percent for PTSD as of the date of this January 30, 2009 treatment record.

Upon review of the evidence of record, for the period from January 30, 2009 to June 14, 2011, the Board concludes that the evidence warrants a rating of 70 percent, but not higher, for the Veteran's PTSD.  As noted above, the June 2009 rating decision granted a 50 percent disability rating from January 30, 2009, based upon occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks of more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  

During this portion of the appeal period, the Veteran's PTSD was manifested by symptoms as noted in the past but additionally by panic attacks, stuttering, fleeting suicidal thoughts, circumlocutory speech, and medication to deal with his anxiety and depression.  The Board recognizes that the symptoms enumerated under the schedule for rating mental disorders serve as examples of type and degree of symptoms, or their effects, which would justify a particular rating, and are therefore not dispositive.  See Mauerhan, 16 Vet. App. 346.  Nevertheless, a review of the evidence of record shows that from January 30, 2009, the Veteran's PTSD is best assessed as occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood with symptoms such as impaired judgment, disturbances in motivation and mood, and difficulty in maintaining effective social relationships.  Thus, the Board finds that the 70 percent evaluation assigned adequately portrays any impairment that the Veteran experienced due to his PTSD for the period starting January 30, 2009.

The evidence of record does show the required occupational impairment, deficiencies in family relations, suicidal ideations, obsessional rituals that interfere with his routine activities, speech that is illogical, obscure, or irrelevant, impaired impulse control, spatial disorientation, and neglect of personal appearance and hygiene, as required for a disability rating of 70 percent for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

The Board recognizes that the Veteran has had extensive social impairment, deficiencies in many areas of his life, and fantasies of acting upon internal rage and fear.  The Board also takes note of the results of the Veteran's self-reported April 2006 Military PTSD Checklist, which mentions auditory and visual hallucinations.  These conditions, however, are not noted or medically verified in any examinations, reports, or opinions during this portion of the Veteran's appeal period.  However, the Board places some probative weight on periods of exacerbated symptoms from January 30, 2009 to June 14, 2011, as a whole, the evidence of record indicates that the Veteran's condition more nearly approximated the level of symptomatology associated with a 70 percent disability rating,  See Vazquez-Claudio v. Shinseki, 
713 F.3d 112 (Fed. Cir. 2013) (holding that a Veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.")

Thus, resolving doubt in favor of the Veteran, the Board finds that evidence of record supports 70 percent rating for the period from January 30, 2009 to June 14, 2011.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411(2016); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); Mauerhan, 16 Vet. App. 436; see also 38 C.F.R. § 3.344(a) (2016) (providing that VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability and compensation).  In June 2012, the RO granted a 100 percent rating for PTSD, effective June 14, 2011. 




IV.  Entitlement to a TDIU prior to June 14, 2011

Legal Criteria

All Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2016).

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski,
1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a) (2016);  see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment."). 

A TDIU may be assigned if the schedular rating is less than total when it is found that the Veteran is unable to secure or follow a substantially gainful occupation because of service-connected disabilities.  See 38 C.F.R.§§ 3.340, 3.341, 4.16(a) (2016).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) (2016).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a) (2016).  Id.

Where the schedular criteria set forth above are not met, but a Veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b) (2016).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Compensation Service Director, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  That threshold determination must be supported with "a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue."  38 C.F.R. § 4.16(b) (2016). 

A TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairments caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2016). 

Finally, the Court has held that a request for a TDIU, whether raised expressly by a Veteran or reasonably raised by the record, is not a separate claim for benefits.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Instead, it involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or as part of a claim for increased compensation.  See id. (adding that the distinction is important for purposes of assigning an effective date for an award of compensation).  When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it may be considered part of the claim for benefits of the underlying disability.  See id. at 454; see also Mayhue v. Shinseki, 24 Vet. App. 273, 281-82 (2011). 





Factual Background and Analysis

As an initial matter, because the Veteran's claim for a TDIU is based on his service-connected PTSD, the above-noted facts pertaining to the Veteran's claim for an increased rating for PTSD are incorporated herein.

As set forth in his June 2012 TDIU application, submitted via VA Form 21-8940, the Veteran maintains that his service-connected PTSD prevents him from securing or following any substantially gainful occupation.  The RO granted the Veteran a 100 percent rating for his PTSD disability in June 2012, effective from June 14, 2011, the date of the Veteran's last VA examination.  Nevertheless, the Board must consider entitlement to a TDIU prior to that date.

In his TDIU application, the Veteran reported that he last worked in June 1994, at which time he left his position as a foreman with a railroad and was presently receiving disability retirement based on a back condition.  The Veteran indicated that he worked for the railroad for 20 years.  The Board notes that the Veteran never sought service connection for a back injury.  The Veteran stated in his TDIU application that he has not tried to obtain employment since he began disability retirement in June 1994.  In his application, the Veteran also indicated that he completed a high school education and has received no additional education since he left the railroad in June 1994.

The Veteran is service connected for PTSD, rated at 30 percent as of March 25, 2004, rated at 70 percent as of January 30, 2009, and rated at 100 percent as of June 14, 2011.  The Veteran is also service connected for residuals of a shell fracture wound at 10 percent from February 6, 1974, and a scar, post service shell fragment wound rated as noncompensable from March 18, 2014.  Given the Veteran's 70 percent rating for PTSD (granted in this decision) his service-connected disability has met the percentage rating standards for a schedular TDIU as of January 30, 2009.  See 38 C.F.R. § 4.16(a) (2016).

However, even though the Veteran meets the threshold requirement for obtaining a schedular TDIU as of this date, the Board must consider whether his service-connected disability precludes him from securing and following substantial and gainful employment.  See 38 C.F.R. §§ 3.41, 4.16(a) (2016); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Additionally, although the Veteran's service-connected disability did not meet the percentage rating standard prior to June 14, 2011, entitlement to a TDIU may be considered on an extraschedular basis prior to that date.  See 38 C.F.R. § 4.16(b) (2016).

When considering the Veteran's service-connected PTSD and its impact on his occupational functioning, the evidence of record is against a finding that the Veteran's service-connected disability precluded him from securing and following all forms of substantially gainful occupation prior to June 14, 2011.

First, the Veteran reported that he has not tried to obtain substantially gainful occupation since 1994.  The Board refers to the analysis above regarding the degree of social and occupational impairment prior to January 30, 2009 which showed difficulties with nightmares, intrusive thoughts, irritability and some inconsistently reported social difficulties.  However, the Veteran's though processes, concentration, and communications skills were intact.  There is no indication that he could not leave his home, drive an automobile, use the telephone, or manage his own finances, skills consistent with his education and useful in many occupational environments even with consideration for his lack of anger control and difficulty getting alone with others in a work group.  

However, when affording the benefit of doubt to the Veteran, the evidence of record supports a finding that beginning January 30, 2009, the Veteran's service-connected disability became significantly more severe with episodes of hallucinations, stuttering, and panic attacks which the Board finds would prevented him from obtaining and maintaining gainful employment, even in a small group situation.  In this regard, the Board finds that the June 2011 VA examination provides the most probative evidence with respect to the impact of the Veteran's service-connected disability on his ability to obtain and maintain gainful employment.

The June 2011 VA examiner reported that the Veteran had a pronounced body odor about him, stuttered throughout his interview, had a constricted affect and appeared to be in an anxious mood.  The examiner also noted that the Veteran has an exaggerated startle effect, to the degree that he reported that he screams "hit the deck" in public settings, had suicidal ideations, and had serious impairments in social settings.

The examiner opined that given the Veteran's degree of depression and anxiety, and his difficulties with concentration and memory, it is highly unlikely that the Veteran could maintain any form of employment other than that which is both the most basic and non-stressful.  The examiner posited employment largely physical and repetitive that would allow the Veteran to work completely alone.  The examiner proposed an occupation such as mowing lawns, an employment situation, which in all likelihood would not meet the standards laid down by the Court.  See Moore, 1 Vet. App. at 358 (noting that the definition of substantially gainful employment suggests a living wage).

Additionally, the Board acknowledges that the Veteran's condition appeared to have worsened when he was seen by a VA clinical psychologist in March 2009.  The examiner noted that there has been some waxing and waning of the Veteran's symptoms over the years, but at this point that are more severe.   Moreover the examiner reported that the Veteran is intellectually capable of performing work duties of mild complexity; however, impaired concentration secondary to intrusive thoughts of Vietnam, increasing social withdrawal, and a high level of anxiety are likely to interfere with work efficiency and the ability to interact effectively with supervisors, coworkers and the public.  While the examiner found the Veteran's opportunities to secure or follow a substantially gainful occupation because of service-connected disability limited to performing work duties of mild complexity, he did not opine that it is highly unlikely that the Veteran could maintain any form of gainful employment as the June 2011 examiner opined.

In summary, the preponderance of the evidence supports a finding the Veteran was rendered unemployable by reason of service-connected disability concurrent with the award of a 70 percent rating, effective January 30, 2009.  


ORDER

An initial rating in excess of 30 percent prior to January 30, 2009 for the Veteran's PTSD is denied.

A rating in excess of 70 percent, but not higher, from January 30, 2009 to June 14, 2011 for the Veteran's PTSD is granted.

A TDIU from January 30, 2009 to June 14, 2011 is granted.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


